DETAILED ACTION
This is in response to RCE dated 7/13/22.  Claims 18-37 have been examined.  Claims 1-17 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 18 and 28 recite that the first indication information indicates to send a target data to a terminal in a unicast mode … sending … based on the first indication information … the target data to a unicast user plane gateway.  Applicant’s Specification does not support the recitation that while the indication information is for sending a target data to a terminal, the target data is sent to a unicast user plane gateway instead of to a terminal.  Applicant’s Specification in [para. 0031] only teaches that “the multicast user plane gateway sends, based on the indication information, to a unicast user plane gateway corresponding to the terminal, the service data that is received from a service server and that is to be sent to the terminal.”  
For purposes of examination, the sending limitation will be construed as “sending, by the multicast user plane gateway based on the first indication information, the target data to a unicast user plane gateway” corresponding to the terminal and that is to be sent to the terminal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19, 22-24, 28-29, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Anchan (US 2014/0192697).

Regarding Claim 18 (New),
A communication method, comprising: 

receiving, by a multicast user plane gateway, first indication information from a first core network device, wherein the first indication information indicates to send a target data to a terminal in a unicast mode [Anchan: multicast user plane gateway == application server; Fig. 9B; 0088; the application server determines to support UEs that are outside of the MBSFN area 800 via unicast; this determination can be made based on the location of the UE that was reported before the call was made, or the information from the UE reporting its presence in an area outside the MBSFN area; 0089; the application server 550 also sends the eMBMS session media to UE 1 outside of the eMBMS service area 900 (or the MBSFN area 800) via unicast, as in 930A; 0087; subsequent support states during the eMBMS session can change as new UEs join the session, as UEs leave the session or as UEs move to different service areas (e.g., sectors) during the session; thus, a support state can be based upon registrations of various types; the registrations and/or de-registrations can be conveyed to the application server via messages from the individual eMBMS group members or from the serving RAN; 0086; UEs 1 . . . N periodically report their location to the application server so that the application server can track the locations of the group members for the given eMBMS group, 900A; the granularity of the location updates can be geographical coordinates (e.g., GPS), an indication of a current serving eNodeB, and so on; the UE can detect the absence of MBSFN area identifier of interest to the UE in the SIB message in the current section and detect that it is out of coverage of the one or more of its MBSFN areas of interest and notify the application server regarding its out of coverage state; 0059; Fig. 5B]; and 
Note:
As shown in Fig. 9A, UE’s report to application server goes through RAN/EPC core.

sending, by the multicast user plane gateway based on the first indication information, the target data to a unicast user plane gateway [Anchan: unicast user plane gateway == network core/PGW and S-GW; 0088; the application server delivers the eMBMS session media via unicast to UE 1 via the P-GW and S-GW (instead of the BM-SC 536), 930A; 0059; the application server 550 can communicate media in unicast packets 552 to the network core where the content can be maintained in a unicast configuration and transmitted as unicast packets to a given UE (e.g., originator/talker 520) or can be converted through the BM-SC to multicast packets 554, which can then be transported target UE's 522; 0058;  core network 530 can include various elements (e.g., MME 532, eMBMS gateway 534, and broadcast multicast service center (BM-SC) 536 to facilitate controlling and distributing the content from a content provider or server 570 (which may include an application server, etc.) to the MBMS service area 500; the core network 530 may require a list of eNode Bs within the network, list of other downstream E-MBMS-GWs 534, and (Mobility Management Entity) MMEs/MCEs 532, and a mapping of the multicast IP address to the session identifier].

Regarding Claim 19 (New),
further comprising: receiving, by the multicast user plane gateway from the first core network device, information about the unicast user plane gateway [Anchan: 0086; UEs 1 . . . N periodically report their location to the application server so that the application server can track the locations of the group members for the given eMBMS group, 900A; 0088; the application server delivers the eMBMS session media via unicast to UE 1 via the P-GW and S-GW (instead of the BM-SC 536), 930A].
Note:
As shown in Fig. 9A, UE’s report to application server goes through RAN/EPC.  Similarly, application server sends unicast traffic to UE via RAN/EPC (PGW and SGW).  It is inherent that application server comes to know through reporting about the intermediary, which is EPC/RAN (i.e. PGW and SGW).

Regarding Claim 22 (New),
further comprising: sending, by the multicast user plane gateway to a terminal group including the terminal, the target data in a multicast mode on a source multicast transmission path [Anchan: 0058; UE 520 within the network can be provisioned with session identifiers and multicast IP address of the content sent to it; 0059; the application server 550 can communicate media in unicast packets 552 to the network core where the content can be maintained in a unicast configuration and transmitted as unicast packets to a given UE (e.g., originator/talker 520) or can be converted through the BM-SC to multicast packets 554, which can then be transported target UE's 522; the application server 550 can then generate a call announce/call setup request and communicate these to the target UEs 522; the communication can be communicated to the target UEs 522 via multicast packets 554 over a multicast flow; 0087; the application server looks up the locations of the eMBMS group members for the given eMBMS group from the eMBMS group location table, 915A, and the application server determines a first set of sectors (e.g., the MBSFN area 800 for the eMBMS session) for multicast support of the eMBMS session and also determines a second set of sectors (e.g., UE 1's serving sector plus any associated supporting sectors) for unicast support of the eMBMS session, 920A; the registrations and/or de-registrations can be conveyed to the application server via messages from the individual eMBMS group members or from the serving RAN].

Regarding Claim 23 (New),
further comprising: replicating, by the multicast user plane gateway, the target data to obtain two pieces of data; wherein the sending the target data in the multicast mode on the source multicast transmission path comprises: sending, by the multicast user plane gateway to the terminal group, a first piece of data from the two pieces of data in the multicast mode on the source multicast transmission path; and wherein the sending the target data to the unicast user plane gateway comprises: sending, by the multicast user plane gateway to the terminal, a second piece of data from the two pieces of data on a target unicast transmission path corresponding to the terminal [Anchan: 0059; the application server 550 can communicate media in unicast packets 552 to the network core where the content can be maintained in a unicast configuration and transmitted as unicast packets to a given UE (e.g., originator/talker 520) or can be converted through the BM-SC to multicast packets 554, which can then be transported target UE's 522; 0088; in particular, at 920A, the application server determines to support UEs that are located in the MBSFN area 800 for the eMBMS session via multicast, and the application server determines to support UEs that are outside of the MBSFN area 800 via unicast. This determination can be made based on the location of the UE that was reported before the call was made, or the information from the UE reporting its presence in an area outside the MBSFN area; the application server delivers the eMBMS session media via multicast to UEs 2 . . . N within the MBSFN area 800 by coordinating with the BM-SC 536 and mapping the appropriate downstream network components at the LTE network, 925A, and the application server delivers the eMBMS session media via unicast to UE 1 via the P-GW and S-GW (instead of the BM-SC 536), 930A].

Regarding Claim 24 (New),
A communication method, comprising: 
receiving, by a unicast user plane gateway from a second core network device, second indication information indicating to send a target data received from a multicast user plane gateway to a terminal on a target unicast transmission path [Anchan: second indication information == unicast configuration; 0059; the application server 550 can communicate media in unicast packets 552 to the network core where the content can be maintained in a unicast configuration and transmitted as unicast packets to a given UE (e.g., originator/talker 520) or can be converted through the BM-SC to multicast packets 554, which can then be transported target UE's 522]; 

receiving, by the unicast user plane gateway, the target data; and sending, by the unicast user plane gateway, the target data to the terminal on the target unicast transmission path based on the second indication information [Anchan: 0088; the application server delivers the eMBMS session media via unicast to UE 1 via the P-GW and S-GW (instead of the BM-SC 536), 930A].

Regarding claims 28-29 and 32-33, which recite the same claim limitations as those in claims 18-19 and 22-23 above, the same rationale of rejection as presented in claims 18-19 and 22-23 is applicable.

Regarding claim 34, which recites the same claim limitations as those in claim 24 above, the same rationale of rejection as presented in claim 24 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-21, 25-27, 30-31, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Anchan in view of Liao (US 2021/0058748).

Regarding Claim 20 (New),
Anchan teaches:
further comprising: determining, by the multicast user plane gateway based on the information about the unicast user plane gateway, the unicast user plane gateway … [Anchan: : 0086; UEs 1 . . . N periodically report their location to the application server so that the application server can track the locations of the group members for the given eMBMS group, 900A; 0088; the application server delivers the eMBMS session media via unicast to UE 1 via the P-GW and S-GW (instead of the BM-SC 536), 930A].
Note:
As shown in Fig. 9A, UE’s report to application server goes through RAN/EPC.  Similarly, application server sends unicast traffic to UE via RAN/EPC (PGW and SGW).  It is inherent that application server comes to know through reporting about the intermediary, which is EPC/RAN (i.e. PGW and SGW).

However, Anchan does not teach “determining … the unicast user plane gateway from among a plurality of unicast user plane gateways.”

Liao teaches:
	Determining, by the multicast user plane gateway based on the information about the unicast user plane gateway, the unicast user plane gateway from among a plurality of unicast user plane gateways [Liao: unicast user plane gateway == DGW; 0042; the UPF 222 may include one or more DGWs, provide network load information to the SMF 216, configure the routing policies at the impacted DGWs, and forward the traffic packets to the next DGW or data network 224 as configured in the routing policies].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Anchan and Liao in order to provide pervasive connectivity in 5G/5G+ systems [Liao: 0028].

Regarding Claim 21 (New),
Anchan teaches:
wherein the first core network device is a multimedia broadcast/multicast service … [Anchan: 0043; radio resources for broadcast and multicast services are allocated by an MBMS Coordinating Entity (MCE), which may be logically located above the Node Bs; 0058; core network 530 can include various elements (e.g., MME 532, eMBMS gateway 534, and broadcast multicast service center (BM-SC) 536 to facilitate controlling and distributing the content from a content provider or server 570 (which may include an application server, etc.) to the MBMS service area 500; the core network 530 may require a list of eNode Bs within the network, list of other downstream E-MBMS-GWs 534, and (Mobility Management Entity) MMEs/MCEs 532, and a mapping of the multicast IP address to the session identifier; it is involved in the bearer activation/deactivation process and is also responsible for choosing the SGW for a UE at the initial attach and at time of intra-LTE handover involving core network 530 node relocation and the MME is also responsible for authenticating the user; 0059; to allow for application signaling over the multicast flow of the illustrated system, an evolved packet system (EPS) bearer will be established (and persistently on) between the BM-SC 536, EMBS GW 534, eNBs 510 and target UEs 522].

However, Anchan does not teach that the first core network device is a multimedia broadcast/multicast service session management unit.

Liao teaches:
wherein the first core network device is a multimedia broadcast/multicast service session management unit [Liao: 0043; Fig. 4; It should be noted that the CN-CPF 412 may include the AMF 214, the SMF 216, or both, either in a single entity or in separate entities; 0189; the CN-CPF 412 directly configures the routing policies on one or more DGWs in the CN-UPF 550 which can then enforces the routing policies on the packet flows via the NG4 interface; excepting for forwarding packets flow from one source input to the one target output at the DGW, the DGW can duplicate the packets from one source input to one or more target output, i.e., splitting one packet flow into more than one forwarding packet flows].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Anchan and Liao in order to provide pervasive connectivity in 5G/5G+ systems [Liao: 0028].

Regarding claims 30-31, which recite the same claim limitations as those in claims 20-21 above, the same rationale of rejection as presented in claims 20-21 is applicable.

Regarding Claim 25 (New),
Anchan teaches that network core is where the content can be maintained in a unicast configuration and transmitted as unicast packets to a given UE (e.g., originator/talker 520) [Anchan: 0059].

However, Anchan does not teach that the second core network device is a control plane session management network element.

Liao teaches:
wherein the second core network device is a control plane session management network element managing the target unicast transmission path [Liao: 0043; Fig. 4; It should be noted that the CN-CPF 412 may include the AMF 214, the SMF 216, or both, either in a single entity or in separate entities; 0189; the CN-CPF 412 directly configures the routing policies on one or more DGWs in the CN-UPF 550 which can then enforces the routing policies on the packet flows via the NG4 interface; excepting for forwarding packets flow from one source input to the one target output at the DGW, the DGW can duplicate the packets from one source input to one or more target output, i.e., splitting one packet flow into more than one forwarding packet flows].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Anchan and Liao in order to provide pervasive connectivity in 5G/5G+ systems [Liao: 0028].

Regarding Claim 26 (New),
Anchan teaches that the core network 530 may require … a mapping of the multicast IP address to the session identifier [Anchan: 0058].

However, Anchan does not teach an identifier of the target unicast transmission path and an identifier of a source multicast transmission path.

Liao teaches:
further comprising: receiving, by the unicast user plane gateway from the second core network device, an identifier of the target unicast transmission path and an identifier of a source multicast transmission path [Liao: 0072; the AMF may query the SMF for setting up a unicast routing path for the N3IWF 312 and get the information about the unicast IP flows ID and DGW address/port in the UPF 222 for the unicast IP flows; the N3IWF 312 stores the UE context for the unicast transmission; 0062; the AMF informs the 312 N3IWF about the IP multicast address for the indicated GBS, groupcast IP flows ID and DGW address/port in UPF for the groupcast IP flows].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Anchan and Liao in order to provide pervasive connectivity in 5G/5G+ systems [Liao: 0028].

Regarding Claim 27 (New),
Anchan teaches that the core network 530 may require … a mapping of the multicast IP address to the session identifier [Anchan: 0058].

However, Anchan does not teach the target unicast transmission path based on the identifier of the target unicast transmission path.

Liao teaches:
further comprising: determining, by the unicast user plane gateway, the target unicast transmission path based on the identifier of the target unicast transmission path [Liao: 0072; the AMF may query the SMF for setting up a unicast routing path for the N3IWF 312 and get the information about the unicast IP flows ID and DGW address/port in the UPF 222 for the unicast IP flows; the N3IWF 312 stores the UE context for the unicast transmission; 0073; when the N3IWF 312 receives the service request from the AMF with the unicast information of the UPF 222, the N3IWF 312 stores at least one of the following information in a GBS context associated to an application-ID: application-ID; virtual cell ID; SSID of the one or more WLAN-APs; IP-flow IDs; DGW address/port in the UPF 222 for the IP flows; and/or temporary UE-ID for the GBS].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Anchan and Liao in order to provide pervasive connectivity in 5G/5G+ systems [Liao: 0028].

Regarding claims 35-37, which recite the same claim limitations as those in claims 25-27 above, the same rationale of rejection as presented in claims 25-27 is applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468